Citation Nr: 0104032	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for focal 
glomerulonephritis with chronic hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1994 to 
May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA). 

A hearing was held at the RO in September 1999.  In her 
substantive statement on appeal (VA Form 9) submitted in 
December 1999, the claimant clarified that she is only 
appealing the issue of service connection for focal 
glomerulonephritis with chronic hematuria.

REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board further observes that service connection for the 
claimed disability was denied by the RO on the basis that the 
veteran's kidney disease existed prior to military service 
and there was no evidence that it permanently worsened as a 
result of her service.  However, it does not appear that a 
medical examination addressing that specific matter has been 
obtained and the evidence clearly show that the veteran had 
some treatment while in service.   Such development would be 
helpful in deciding the appellant's claim. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that she provide the names and 
addresses of any additional VA and/or 
private physicians and/or medical 
facilities where she has received medical 
treatment before, during or after 
service, which have not already been 
associated with the claims folder.  Any 
VA records identified that are not on 
file should be obtained pursuant to 
established procedures.  With regard to 
any private records, after securing 
appropriate releases from the veteran, 
attempts to secure copies of records 
should be undertaken.  All records 
received in response to the request 
should be associated with the claims 
folder.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by any inquiry.  Any efforts 
to obtain relevant records that are 
reportedly under the control of the 
government shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  If relevant private medical 
treatment is reported and the RO is 
unable to obtain the records, the veteran 
and her representative should be informed 
of the fact with a brief explanation of 
the efforts made to obtain the records.  
Then, the veteran and her representative 
should be afforded an opportunity to 
obtain and submit the records themselves.

2.  After the foregoing is completed the 
RO should schedule the veteran for a 
comprehensive VA medical examination.  
All necessary tests and studies should be 
conducted.  In conjunction with a 
thorough review of the evidence in the 
claims folder, including the service 
medical records, and any pre-service 
medical reports and the findings noted on 
the examination, the VA physician should 
determine whether the veteran has any 
diagnosed disorder(s) of the kidneys, and 
if so, render an opinion addressing the 
following questions:  (1) whether the 
medical evidence on file clearly 
establishes the presence of focal 
glomerulonephritis with chronic hematuria 
at the time of the veteran's entrance 
into military service; (2) what was the 
significance of the symptoms documented 
during the veteran's military service; 
(3) if the veteran clearly had a pre-
existing focal glomerulonephritis with 
chronic hematuria before service, the 
examiner should indicate with 
consideration to all the treatment and 
complaints documented in service, whether 
such pre-exiting condition became worse 
or was aggravated by the veteran's 
military service beyond the level that 
existed prior to her entrance into 
service; (4) if the examiner finds that 
any pre-service focal glomerulonephritis 
disorder, was not aggravated or did not 
become worse during the veteran's 
military service, the examiner should 
then specifically indicate the 
approximate date when the condition 
became worse; and (5) whether other 
factors after the veteran's military 
service may have played a role in the 
aggravation of the disorder.  If the 
veteran is not currently suffering from 
any kidney pathology or focal 
glomerulonephritis that could be regarded 
as having been incurred in or aggravated 
while the veteran was in service, the 
examiner must specifically indicate so. 
The examination report should set forth 
in a clear, comprehensive, and legible 
manner all pertinent findings and should 
include complete rationale for the 
opinions expressed.  The veteran's entire 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination to facilitate a 
thorough, longitudinal review of the 
evidence, and the examiner should be 
requested to indicate in the examination 
report that he or she has reviewed the 
entire claims folder. 

3.  The veteran is hereby informed that 
she should assist the RO, to the extent 
possible, in the development of her 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).  If the veteran fails to report 
for any scheduled examination, this fact 
should be noted in the claims folder and 
a copy of notification(s) of the 
examination sent to her by the 
authorizing VA Medical Center should also 
be associated with the claims folder.

4.  After the development requested is 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.  The RO 
should also ensure that development 
efforts to obtain the above-cited medical 
records are undertaken in compliance with 
this REMAND.

5.  The RO must further ensure that all 
notification and development actions 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  Upon completion of the above, the RO 
should readjudicate the claim of service 
connection for focal glomerulonephritis 
with chronic hematuria, with 
consideration given to all of the 
evidence of record. The RO should 
carefully consider the benefit of the 
doubt rule, and in this regard, if the 
evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  

If the benefit sought is not granted to the satisfaction of 
the veteran, she and her representative should be provided a 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


